Case 2:15-cr-20388-NGE-RSW ECF No. 191 filed 08/04/20            PageID.735    Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
              Plaintiff,                                Case No. 15-20388
 v.                                                     Honorable Nancy G. Edmunds
 GRADY WHITAKER, JR. (D-3),

              Defendant.
 _______________________________/

                   OPINION AND ORDER DENYING DEFENDANT’S
                   MOTION FOR COMPASSIONATE RELEASE [187]

       Defendant Grady Whitaker, Jr. is currently in the custody of the Federal Bureau

 of Prisons (“BOP”) at the Federal Correctional Institution in Terre Haute, Indiana. The

 matter is before the Court on Defendant’s pro se letter motion for compassionate

 release. (Dkt. 187.) The government opposes the motion. (Dkt. 190.) The Court finds

 that the facts and legal arguments are adequately presented in the motion and briefs.

 Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2), Defendant’s

 motion will be decided without a hearing. For the reasons set forth below, the Court

 DENIES Defendant’s motion without prejudice.

 I.    Background

       On September 7, 2016, Defendant pled guilty to conspiracy to commit mail fraud

 in violation of 18 U.S.C. §§ 1341, 1349 (Count One) and aggravated identity theft in

 violation of 18 U.S.C. § 1028A(a)(1) (Count Six). (Dkt. 114.) On December 13, 2016,

 the Court sentenced Defendant to a term of imprisonment of 44-months as to Count

 One to run concurrent with a state court sentence, and 24-months as to Count Six to


                                             1
Case 2:15-cr-20388-NGE-RSW ECF No. 191 filed 08/04/20             PageID.736      Page 2 of 4



 run consecutive to Count One and the state court sentence. (Dkt. 150.) Defendant did

 not file an appeal. The Court later denied a post-conviction motion for relief brought

 pursuant to 28 U.S.C. § 2255. (Dkt. 183.)

       On June 9, 2020, Defendant sent a letter request for compassionate release to

 the Court. Defendant moves for his release due to the health concerns associated with

 the COVID-19 pandemic. Defendant also states that he is unable to complete the

 Residential Drug Addiction Program (RDAP) because of a detainer in state court.

 II.   Analysis

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows:

       the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if
       it finds that—
               (i)    extraordinary and compelling reasons warrant such a
               reduction; . . .
               ...
               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission . . . .

 The statute thus requires a defendant to both satisfy the exhaustion requirement and

 demonstrate that “extraordinary and compelling reasons” warrant a sentence reduction.

       The government argues that Defendant’s motion must be denied because he has

 not satisfied the exhaustion requirement. The government states that it was informed

 by the BOP that Defendant submitted an administrative request for release on June 27,



                                             2
Case 2:15-cr-20388-NGE-RSW ECF No. 191 filed 08/04/20            PageID.737     Page 3 of 4



 2020—almost three weeks after filing the motion before the Court. The Sixth Circuit

 Court of Appeals has held that the exhaustion requirement is mandatory. See United

 States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Because the government has

 objected to Defendant’s failure to exhaust, the Court must enforce this requirement.

 See id. Thus, Defendant’s motion is denied without prejudice. See id. at 836. But even

 if Defendant had exhausted his administrative remedies, he has not shown there are

 extraordinary and compelling reasons warranting a sentence reduction.

       The applicable Sentencing Commission policy statement sets forth the following

 four categories of “extraordinary and compelling reasons” for release: (A) medical

 condition of the defendant, (B) age of the defendant, (C) family circumstances, and (D)

 a “reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C)” “[a]s determined by the Director of the Bureau of Prisons,” also known as

 the catch-all provision. See U.S.S.G. § 1B1.13, commentary n.1.

       Defendant bases his request on the health concerns associated with the COVID-

 19 pandemic and states that he has allergies and bronchitis. However, Defendant’s risk

 of contracting the virus is the same as any other inmate in federal custody, and he has

 not presented any evidence of his medical conditions. Nor are Defendant’s concerns

 regarding his completion of the RDAP program and his detainer in state court

 extraordinary and compelling reasons warranting a sentence reduction. In fact, it is the

 responsibility of the BOP, not the courts, to determine which programs (if any) a

 prisoner may participate in while incarcerated. See Tapia v. United States, 564 U.S.




                                             3
Case 2:15-cr-20388-NGE-RSW ECF No. 191 filed 08/04/20             PageID.738    Page 4 of 4



 319, 330-31 (2011). In sum, Defendant has not demonstrated he is eligible for

 compassionate release.1

 III.   Conclusion

        Based upon the foregoing, Defendant’s motion is DENIED without prejudice.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


 Dated: August 4, 2020


 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on August 4, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




        1
          Even if there were extraordinary and compelling circumstances in this case, the
 analysis would not end there. Section 1B1.13 provides that a defendant’s sentence
 should be reduced under § 3582(c)(1)(A) only if releasing the inmate will not pose a
 danger to the safety of others or the community. § 1B1.13(2) (citing 18 U.S.C. §
 3142(g)). Moreover, the Court would be required to consider the sentencing factors in
 18 U.S.C. § 3553(a) to the extent that they are applicable. See § 3582(c)(1)(A). These
 factors include the defendant’s history and characteristics, the seriousness of the
 offense, the need to promote respect for the law and provide just punishment for the
 offense, general and specific deterrence, protection of the public, and the need to avoid
 unwarranted sentencing disparities. See § 3553(a). The Court need not reach these
 issues where Defendant has failed to exhaust his administrative remedies and has not
 shown extraordinary and compelling reasons warranting a sentence reduction.
                                             4
